Case 8:20-cv-02046-CJC-DFM Document 14 Filed 02/11/21 Page 1 of 2 Page ID #:96




   1
   2
   3
                                                                 JS-6
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11   ANNA SPANTON,                                 Case No.: 8:20-cv-02046-CJC-DFM
  12
                   Plaintiff,                        JUDGMENT
  13
             vs.
  14
  15
       FCA US LLC, a Delaware Limited
  16   Liability Company, and DOES 1
  17   through 10, inclusive,

  18
                   Defendants.
  19
  20
  21
             Good cause having been shown, it is hereby ORDERED, ADJUDGED,

  22
       AND DECREED as follows:

  23
             Judgment is hereby entered against Defendant FCA US LLC in favor of

  24
       Plaintiff, Anna Spanton.

  25
             Defendant FCA US LLC shall pay the sum of $57,000.00 to Plaintiff as the

  26
       total amount to be paid by FCA US on account of any liability claimed in this

  27
       action, with the return of the subject vehicle (2018 Jeep Wrangler, VIN

  28
                                               -1-

                                            JUDGMENT
Case 8:20-cv-02046-CJC-DFM Document 14 Filed 02/11/21 Page 2 of 2 Page ID #:97




   1   1C4GJXAN0JW221823) by Plaintiff to FCA US, or its authorized representative
   2   with clear title, current registration and free of any liens or encumbrances.
   3         The foregoing sum shall be paid ninety (90) days from the date Plaintiff’s
   4   Acceptance of FCA US’s Rule 68 Offer of Judgment is executed and served by
   5   Plaintiff. During this period, no interest will accrue on this sum.
   6         In addition, Defendant FCA US LLC will pay Plaintiff and her attorneys
   7   Romano Stancroff PC a sum equal to the aggregate amount of costs and expenses,
   8   including attorney’s fees based on actual time reasonably incurred in connection
   9   with the commencement and prosecution of this action pursuant to Civil Code
  10   Section 1794(d), to be determined by the court if the parties cannot agree.
  11
  12   IT IS SO ORDERED.
  13
  14   Dated: February 11, 2021            _____________________________
                                              Hon. Cormac J. Carney
  15                                          United States District Court Judge
  16
  17
  18   CC: FISCAL
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -2-

                                              JUDGMENT
